 In the Matter of CAROLINACONTAINER COMPANYandUNITEDFURNI-TUREWORXERSOF AMERICA, C. I.O.'Case No.B-41961.-Decided March15, 1943Jurisdiction:container manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal to recognize the union until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:production employees including me-chanics but excluding clerical employees,- supervisory employees, firemen, andthe shipping clerk.Brooks,McLendon cC Holderness,by,Mr. L. P. McLendon,ofGreensboro, N. C., for the Company.Mr. D. H. Woodall,of High Point, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,C. I. O., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofCarolina Container Company, High Point, North Carolina, hereincalled the Company, the National Labor Relations Board providedMolina, Trial Examiner. Said hearing was held at High Point,North Carolina, on March 5, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings madeat the-hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCarolina Container Company is a North Carolina corporation withits principal place of business at High Point, North Carolina, where48 N. L. R. B., No. 12.54 CAROLENA CONTAINER COMPANY55it is engaged in the manufacture of corrugated board anc?boxes.Thecompany purchases raw materials valued at about $650,000, annually;approximately 85 percent of which is shipped to it from points outsidethe State of North Carolina. It sells finished products valued atabout $1,000,000, annually, approximately 15 percent of which' isshipped to points outside the State of North Carolina.II.THE ORGANIZATION INVOLVEDUnited. FurnitureWorkers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III. 'THE QUESTION CONCERNING REPRESENTATIONDuring February 1943, the Union, claiming to represent a majorityof the Company's employees, requested the Company to recognizeit as the exclusive representative of such employees.The Companyrefused this request until such time as the Union is certified by theBoard.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction employees of the Company, including mechanics, butexcluding clerical employees, supervisory employees, firemen, and theshipping clerk, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question' concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.1The Regional Director reported that the Union presented 39 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollof February 8,1943. There are approximately 60 employees in the appropriate unit. ,56DECISIONSOF NATIONAL LABOR'RELATIONS BOARDDIRECTION, OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation-to ascertain representa-tives for the purposes of collective bargaining with Ca' olina Con-,tainerCompany, High Point, North Carolina,an election by secretballot shall be conducted as early as possible, but not later thanthirty(30) days from the date of this Direction,under the Directionand supervision of the Regional Director for the Fifth Region,actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and,Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including any such employeeswho did not work during said pay-roll period because'they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves- inperson at the polls,but excluding any who have since quit or beendischarged for cause,to determine whether or not they desire to berepresented by United FurnitureWorkers of America, C. I. 0.,for the purposes of collective bargaining.